PER CURIAM.
The appellant attorney appeals an order denying her petition for payment of additional .legal fees in a probate matter. Based upon the record evidence adduced below, we cannot conclude that the trial court abused its discretion in denying the same. See DiStefano Constr., Inc. v. Fidelity & Deposit Co. of Md., 597 So.2d 248, 250 (Fla.1992) (stating that “the award of attorney’s fees is a matter committed to sound judicial discretion which will not be disturbed on appeal, absent a showing of clear abuse of discretion.”). See also Afrazeh v. Miami Elevator Co. of Am., 769 So.2d 399, 401 (Fla. 3d DCA 2000) (same). We therefore affirm.
Affirmed.